Per Curiam: In Wright v. The City of Chicago, 46 Ill. 44, it was held that the ordinance under which the assessment was made was unauthorized, because it did not appear that the hoard of public works had examined and reported to the council that there was real estate to be benefited by the proposed improvement, to the extent of the damages and costs. In tlie present proceeding the attempt was made, by a re-assessment, report and ordinance, to cure the objection to the ordinance held fatal in Wright v. The City, etc. supra. This was not competent. It was held in Union Building Ass’n v. The City of Chicago, 61 Ill. 447, that “ the effect of the statute authorizing a new assessment is, that the same shall be made in the same manner as is prescribed for the first assessment. It must, in all cases, be a de novo proceeding. Its departure from the precise mode of making the first assessment can be justified only so far as may be required by the circumstances of each case.” The foundation of the proceeding, here, was still the invalid ordinance condemned in Wright v. The City, etc. It was not, nor could it be, cured bv subsequent proceedings so as to make it a valid ordinance. If the council, when it was adopted, were not authorized to adopt it, by no new circumstances could there be a constructive relation back, investing them with a power which they did not then have. They might adopt a new ordinance, but a void ordinance could not be thus revived. The judgment is affirmed. Judgment affirmed.